DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 2/17/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Forood et al. (US 10,178,530 B2, hereinafter Forood) in view of Davis et al. (10,229,394, hereinafter Davis).
Regarding claim 1, Forood discloses an apparatus comprising: 
a processor 2011 (Fig. 32C; col. 39, lines 26-27, client device); and 
a memory 2011 (Fig. 32C; col. 39, lines 26-27, client device) coupled with the processor, the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations; comprising:
detecting a product at a location (col. 39, lines 26-32, app or browser-based program code executed on the client device 2011 provides the network connectivity to the IoT devices 104-106. In this embodiment, the location of the client device 2011 may be determined from the client device's GPS chip or using other location detection techniques implemented on the client device 2011…); 
based on the detecting of the product, adding a profile of the product to a property archive (Fig. 18; col. 23, lines 16-29, At 1801, a user receives a new IoT device to which an encryption key has been pre-assigned… a secure communication channel such as a Bluetooth LE channel, a near field communication (NFC) channel or a secure WiFi channel may be established between the IoT device and the IoT hub to exchange the key. Regardless of how the key is transmitted, once received, it is stored in the secure keystore of the IoT hub device…; col. 39, lines 26-37, this location may be provided to the IoT service 120, compiled in the database 3235 and used to determine the locations within the event venue visited by the users of IoT devices l04-106 (i.e., based on the connectivity of those devices to the client device 2011 and the location of the client device 2011 when co1mected)…; col. 40, lines 24-28, registration of the IoT device includes recording the user's name, phone number, email address, and/or any other pertinent information and associating this data with an IoT device identification code ( e.g., a public key, serial number, etc., associated with the IoT device)…); 
obtaining an indication of a negative threshold alert status associated with the product (Fig. 5; col. 11, lines 43-51, the IoT device 104 transmits the current temperature measured by 45 the temperature sensor 503 to the IoT hub 110 and/or the IoT service 120. If the stove is detected to be on for more than threshold time period (e.g., based on the measured temperature), then control logic 512 may transmit a notification to the end user's device 135 informing the user that the stove 530 is on…); 
based on the indication of the negative threshold alert status, sending a service request associated with the product (col. 26, lines 11-15, the if there is a problem with an electronic device such as a washer, refrigerator, HVAC system, etc., the collected data may include an indication of a part that needs to be replaced… a notification 15 may be sent to a technician with a request to fix the problem;); 
based on the service request, determining a source of the negative threshold alert status with the product and a resolution of the negative threshold alert status with the product (col. 26, lines 11-15; col. 43, lines 22-31, the client device 2811 may connect to the IoT hub or IoT device integrated within the mass storage device 3400 to extract diagnostic information. This information may then be used, for example, if the user is having trouble getting a computer to work with the mass storage device 3400. In such a case, the user may use the client device 2811 to view drive health information directly from the drive (i.e., without a computer). This health data may also be fed directly back to the drive manufacturer (e.g., via the user's client device 2811)...).

Forood fails to explicitly teach based on the determined resolution, shipping a part for the product to the location of the product.  
Davis, in the same or similar field of endeavor, teaches based on the determined resolution, shipping a part for the product to the location of the product (col. 22, lines 50-64, repair service provider may then check whether the replacement parts identified in the diagnostic information are in stock… if the repair service provider has to order the replacement parts, the smart home controller may receive a response notification that the repair may be delayed until the replacement parts are received and/or that there will be an additional cost for the repair associated with the cost of shipping the replacement parts…). 
Therefore, considering Forood and Davis’ teachings as a whole, one of ordinary skill in the art, before the effective filing date of Applicant’s claimed invention, would be motivated to use the feature of sending diagnostic information for home equipment repair and shipping replacement parts as taught by Davis, for optimizing one or more central controllers to interface with the smart devices to facilitate automation and to receive information from the smart devices (col. 1, lines 36-38).	

Regarding claim 2, Forood-Davis discloses the apparatus of claim 1, wherein the negative threshold alert status is based on detecting an abnormality of the product by comparing a first photo of the product at a first period to a second photo of the product at a second period (Forood, Fig. 5; col. 10, lines 66-67; col. 11, lines 1-3; col. 11, lines 43-51)(Davis, Fig. 1; col. 12, lines 26-35, the sensor data may include the current temperature of the oven, the temperature setting for the oven, the amount of electrical current supplied to the oven, the amount of electrical resistance present in the bake element of the oven, the amount of electrical resistance present in the broil element of the oven, the amount of electrical resistance present in the oven igniter, a voltage waveform indicating the amount of voltage supplied to the bake and broil elements of the oven, images of the bake and broil elements, the gas flow supplied to the oven, etc...).

Regarding claim 3, Forood-Davis discloses the apparatus of claim 1, wherein the detecting of the product at the location is based on object recognition (Forood, col. 39, lines 26-32).  

Regarding claim 4, Forood-Davis discloses the apparatus of claim 1, the operations further comprising providing instructions to purchase the part for the product (Davis, (col. 22, lines 50-64).  

Regarding claim 5, Forood-Davis discloses the apparatus of claim 1, wherein the profile of the product comprises product information, wherein the product information comprises usage data of the product, manufacture data, or a warranty expiration date (Forood, col. 40, lines 24-28).  

Regarding claim 6, Forood-Davis discloses the apparatus of claim 1, wherein the detecting of the product is based on an electronic tag of the product that is communicatively connected with the apparatus (Forood, Fig. 18; col. 23, lines 16-29).  

Regarding claim 7, Forood-Davis discloses the apparatus of claim 1, wherein the negative threshold alert status is based on detecting an abnormality of the product based on object recognition (Forood, (Fig. 5; col. 11, lines 43-51; Fig. 18; col. 23, lines 16-29).  

Regarding claim 8, Forood-Davis discloses the apparatus of claim 1, the operations further comprising determining that the property archive should delete the profile of the product based on the location of the product (Forood, col. 8, lines 61-65, lf the update is successful, then the IoT hub 110 may delete the update from its memory and record the latest version of code installed on each IoT device (e.g., so that it may continue to check for new updates for each Jo T device); col. 45, lines 17-26, failure to receive a response to query may indicate that the IoT device 104 is no longer connected and the computing device).  

Regarding claim 9, Forood-Davis discloses the apparatus of claim 1, wherein the apparatus is a mobile device (Fig. 32C; col. 10, lines 64-66 user’s mobile device 135; col. 39, lines 26-27, client device).  

Regarding claim 10, Forood-Davis discloses the apparatus of claim 1, wherein the added profile of the product is sent to a mobile device to update a property archive of the mobile device (Forood, Fig. 18; col. 23, lines 16-29; col. 39, lines 26-37).  

Claims 11 and 17 incorporates substantively all the limitations of claim 1 in system and computer readable storage medium forms rather than apparatus form and are rejected under the same rationale.

Claims 12 and 18 incorporates substantively all the limitations of claim 2 in system and computer readable storage medium forms rather than apparatus form and are rejected under the same rationale.

Claims 13 and 19 incorporates substantively all the limitations of claim 3 in system and computer readable storage medium forms rather than apparatus form and are rejected under the same rationale.

Claims 14 and 20 incorporates substantively all the limitations of claim 4 in system and computer readable storage medium forms rather than apparatus form and are rejected under the same rationale.

Claim 15 incorporates substantively all the limitations of claim 8 in system form rather than apparatus form and is rejected under the same rationale.

Claim 16 incorporates substantively all the limitations of claim 10 in system form rather than apparatus form and is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





12/16/2021
/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457